The opinion of the court was delivered by
Redfield, J.
The only question made in this case is in regard to the charge of ten dollars in the defendants’ account, which was allowed upon the oath of the defendant Walker, without the production of the defendants’ original book, when it appeared that they had one, upon which this was charged.
*289The provision of the statute, chapter 11, § 8, is as follows; “the court, before which the action shall be pending, and also the auditors, &c., may call upon either party to produce, at any time pending the suit, either his ledger, or original book of entries, as they shall think proper ; and no disputed account shall be allowed upon the oath of the party, when it shall appear that he has an original book of entries, unless such book shall be produced upon reasonable notice.”
Such a provision has been in force in this state for many years, and has long since received a practical construction. It has not been considered that the party was bound to produce his original books, unless required so to do by the auditor, or the court. The application in such cases usually comes first before the auditor. He is to determine the matter, according to what he deems just and reasonable, under the circumstances; if the parties are dissatisfied with his decision, the question may be referred to the court appointing him. If both the auditor and the county court refuse to order the production of the books, that question cannot ordinarily come before this court for revision. The matter is, by the statute, made one of discretion in the auditor, or the county court, and such decisions as are made by the county court, upon matters resting wholly in discretion, are not the ground of a writ of error;— certainly not unless all the facts, upon which the decision is made, are spread upon the record. That is not done in the present case.
We are not told by the record where the office of the defendants was, but only, that the book was misplaced in moving their office. If the books were voluminous, or very remote, or lost, or unimportant to the determination of the case, it would be a sufficient reason for dispensing with their production. Any or all these reasons might have existed in the present case. We see no reason for questioning either the correctness, or the conclusiveness, of the decision of the county court. In ordinary cases, no doubt, where there is an original book, upon which the entries appear, it should be produced ; but it is not a matter of course.
Judgment affirmed.